Citation Nr: 1410454	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-02 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

3.  Whether new and material evidence has been received to reopen a claim for diabetes mellitus, type II.

4.  Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 1967.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In a September 2008 rating decision, the RO denied reopening the claim of service connection for failed back syndrome (claimed as a low back condition).  In an August 2009 rating decision, the RO denied reopening the claim of service connection for diabetes mellitus and denied a claim of service connection for PTSD. 

In March 2012, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The issue of entitlement to service connection for diabetes mellitus, type II is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has a current diagnosis of PTSD at any time during the appeals process.

2.  In a September 2005 rating decision, the RO denied a claim of service connection for failed back syndrome (claimed as lower back condition), based on the absence of evidence of treatment in service or a link to service.  The Veteran did not perfect an appeal of that decision.

3.  In a May 2007 rating decision, the RO declined to reopen the claim of service connection for a back disability.  The Veteran submitted a Notice of Disagreement, but later withdrew his appeal.  He did not perfect an appeal of that decision and the decision became final.

4.  Evidence received since the May 2007 rating decision does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for failed back syndrome.

5.  In a September 2005 rating decision, the RO denied a claim of service connection for diabetes mellitus, type II, based on the absence of evidence of: treatment in service; manifestation within the applicable period after service, a link to service, or evidence that the Veteran served in Vietnam for service connection based on exposure to herbicides.  The Veteran did not perfect an appeal of that decision and the decision became final.

6.  Evidence received since the September 2005 rating decision relates to an unestablished fact necessary to establish the claim and raises a reasonable possibility of substantiating the claim of service connection for diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met. U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The May 2007 rating decision, which denied the Veteran's claim of service connection for failed back syndrome (claimed as lower back condition), is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

3.  Evidence submitted subsequent to the May 2007 denial of service connection for failed back syndrome is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The September 2005 rating decision, which denied the Veteran's claim of service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

5.  Evidence submitted subsequent to the September 2005 denial of service connection for diabetes mellitus, type II is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specific notice is required in claims to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The duty to notify was satisfied in August 2008, November 2008, and September 2010 letters.  The claims were readjudicated in a January 2011 statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records, and VA and private medical treatment records are in the file.  In an October 2010 response to a notice letter, the Veteran indicated that he had no further evidence or information to submit.  He has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

In addition, the Veteran underwent a VA examination for his claimed PTSD in January 2009.  The report from this examination and the medical opinion are in the claims file. This examination and opinion involved a review of the claims file, a thorough examination of the Veteran, and supporting rationale.  The Board finds that this examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Veteran underwent a June 2010 VA examination of his spine related to his claim to reopen for service connection of failed back syndrome.  Nonetheless, the Board is not reopening the Veteran's claim, the adequacy of this examination is therefore inconsequential; no duty to assist regarding this examination could have been violated; and the Board is not required to reopen a claim solely because the appellant was afforded a VA examination.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

II.  Service Connection

The Veteran asserts he has PTSD of service origin, and claims service connection is warranted.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Association  Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV); a link-established by medical evidence- between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) ; 4.125(a).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The threshold requirement for the granting of service connection for, including for PTSD, is evidence of a current disability.  In the absence of evidence of a current disability, in this matter a diagnosis of PTSD according to the DSM-IV, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the totality of the competent evidence does not reflect that the Veteran has or has had a diagnosis of PTSD during the relevant period on appeal.

In the January 2009 VA examination, the examiner reviewed the claims file and considered the Veteran's description of stressful events in service as well as his complaints of psychiatric symptoms.  Nonetheless, following a thorough examination of the Veteran, the examiner found no evidence of a psychotic disorder and found that the Veteran did not meet the DSM-IV criteria for PTSD; the Veteran was instead diagnosed with depressive disorder, for which service connection has since been granted.  

In reaching the conclusion above, the Board has considered the Veteran's lay statements that he has PTSD and his reports of contemporaneous diagnosis, including those he made at the March 2012 hearing.  The Veteran is competent to testify as to his observations, but he has not demonstrated that he is an expert when it comes to diagnosis or etiology of psychiatric disorders.  Unlike disorders that may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the diagnosis and cause of a psychiatric disorder, including PTSD, is not readily apparent to lay observation; psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Moreover, even if credible and competent as to his observations, the Veteran's general lay assertions are outweighed by the specific and reasoned conclusions of the health care professional who found no diagnosis of PTSD.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  In addition, the Veteran's report, at the March 2012 hearing, that he was recently told he has PTSD and was treated for it by VA is contradicted by a January 2012 Mental Health Physician Note in which the Veteran's PTSD screening was negative.  The Board finds that the Veteran's lay opinion is not entitled to significant weight as compared to the January 2009 VA examination opinion.

Therefore, the most probative evidence of record reflects that the Veteran lacks a diagnosis of PTSD under the DSM-IV during the appeals period.  Absent the required diagnosis of PTSD, at any time during the appeals period, there is no current disability to attribute to the Veteran's military service.  Brammer, 3 Vet. App. at 223.

The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Low back disability

The Veteran's claim for entitlement to service connection for a low back disability was initially denied in a September 2005 rating decision, based on the absence of evidence of treatment in service or a link to service.  The September 2005 rating decision became final because the Veteran did not submit new and material evidence within one year of the date on which it was issued or perfect an appeal.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).

In a May 2007 rating decision, the RO denied reopening the claim on a direct basis and denied service connection on a secondary basis, based on the absence of evidence of relating this condition to the Veteran's service-connected knee disabilities, treatment in service, or a link to service.  The Veteran submitted a Notice of Disagreement in September 2007, but withdrew his appeal in October 2007.  The May 2007 rating decision became final because the Veteran withdrew his appeal and did not submit new and material evidence within one year of the date on which it was issued.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103); Bond, 659 F.3d at 1362; Buie, 24 Vet. App. at 251.  

The Veteran filed a claim to reopen in July 2008.  A September 2008 rating decision reopened the Veteran's claim, but denied service connection.  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final denial includes, in relevant part, February 2002 and October 2007 private treatment records reflecting that the Veteran underwent a decompressive laminectomy and posterolateral fusion at L4-5 in February 2002.  In addition, the Veteran submitted an August 2007 article linking fractures and dislocations to parachute jumping.  Although this evidence was not previously submitted to VA, it is not "new and material" because it does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim.  The evidence of a medical procedure on the Veteran's spine and information of injuries following parachute jumping, in general, does not reflect an indication that the Veteran's back condition is related to service or to his service-connected knee disabilities.  The new evidence does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the Veteran's claim, including either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement if the claim were reopened.  See Shade, 24 Vet. App. 110.

Accordingly, the Board finds that new and material evidence has not been submitted, and the Veteran's claim for service connection for failed back syndrome, will not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Diabetes Mellitus, Type II

Service connection for diabetes mellitus, type II, was initially denied in a September 2005 rating decision, based on the absence of evidence of: treatment in service; manifestation within the applicable period after service, a link to service, or evidence that the Veteran served in Vietnam.  The September 2005 rating decision became final because the Veteran did not submit new and material evidence within one year of the date on which it was issued or perfect an appeal.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103; Bond, 659 F.3d at 1362; Buie, 24 Vet. App. at 251.

The Veteran filed a claim to reopen in October 2008.  An August 2009 rating decision denied reopening the claim.  

Evidence added to the record since the September 2005 denial includes, in relevant part, the Veteran's testimony at the December 2013 hearing during which he testified that he was diagnosed with diabetes in service and has been taking medication for it since approximately 1964 or 1965.

The Board finds that the Veteran's hearing testimony is both "new" and "material."  His sworn testimony regarding diagnosis and treatment in service relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for the purpose of reopening.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for diabetes mellitus, type II, will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

Service connection for PTSD is denied.

New and material evidence to reopen a claim of entitlement to service connection for a failed back syndrome has not been received; the claim is not reopened.

New and material evidence to reopen a claim of entitlement to service connection for diabetes mellitus, type II has been received; the appeal is granted to this extent.

REMAND

Further development is required prior to adjudicating the Veteran's claim of service connection for diabetes mellitus, type II, to include obtaining a VA medical opinion and the RO's de novo review of the claim on the merits.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed diabetes mellitus, type II.  The claims folder and all pertinent records should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

Based on the examination and review of the record, the examiner should address the following:  

Is it at least as likely as not (50 percent or greater possibility) that the Veteran's diabetes mellitus, type II, was incurred in or is otherwise related to service?  
 
If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


